IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                             NO . 12-0804
                                          444444444444



                             GARY WAYNE JASTER, PETITIONER,
                                                   v.


 COMET II CONSTRUCTION, INC., JOE H. SCHNEIDER, LAURA H. SCHNEIDER, AND
                 AUSTIN DESIGN GROUP, RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                      COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444

                                      Argued October 9, 2013

       JUSTICE BOYD announced the Court’s disposition and delivered a plurality opinion, in which
JUSTICE JOHNSON , JUSTICE WILLETT , and JUSTICE DEVINE joined.

       JUSTICE WILLETT filed a concurring opinion, in which JUSTICE LEHRMANN joined in part,
and in which JUSTICE DEVINE joined.

     CHIEF JUSTICE HECHT filed a dissenting opinion, in which JUSTICE GREEN and JUSTICE
GUZMAN joined, and in which JUSTICE BROWN joined in all but Part II.

        Chapter 150 of the Texas Civil Practice and Remedies Code requires “the plaintiff” in “any

action or arbitration proceeding for damages arising out of the provision of professional services by

a licensed or registered professional” architect, engineer, land surveyor, or landscape engineer to file

a supporting expert affidavit “with the complaint.” The issue in this case is whether this requirement

applies to a defendant or third-party defendant who files a third-party claim or cross-claim against

a licensed or registered professional. Concluding that cross-claimants and third-party plaintiffs are
not “the plaintiff” in an “action or arbitration proceeding,” we hold that the statute’s expert affidavit

requirement does not apply to them.

                                                       I.
                                                   Background

        Mahmoud Dawoud purchased a home from Comet II Construction, Inc. About ten years later,

Dawoud sued Comet1 for negligence, negligent misrepresentations, fraud, deceptive trade practices,

and breach of contract, alleging that Comet defectively designed and constructed the home’s

foundation. Comet denied any liability and asserted third-party claims against Austin Design Group,

from whom Comet had purchased the foundation plans, and against Gary Wayne Jaster, the licensed

professional engineer who had prepared the plans. Comet sought contribution and indemnity from

the third-party defendants, alleging that they “are or may be liable to [Comet] for all or part of

[Mahmoud’s] complaint.” Austin Design Group filed a counterclaim against Comet and a cross-

claim against Jaster, seeking contribution and indemnity and asserting that, “[t]o the extent there is

any defect in the foundation, whether by design or construction, it is the fault of [Jaster or Comet]

and not the fault of Austin Design Group.”

        Jaster filed a motion to dismiss Comet’s third-party claim and Austin Design Group’s cross-

claim, arguing that they were each “the plaintiff” as to those claims, that he was a licensed

professional engineer, and that they had failed to file an expert affidavit (which the statute refers to

as a “certificate of merit”) as chapter 150 requires. In response, Comet filed an amended third-party




       1
           Dawoud also sued Comet’s principals, Joe and Laura Schneider. W e refer to all three defendants jointly as
“Comet.”

                                                          2
petition, this time attaching a certificate of merit.2 Jaster then filed an amended motion to dismiss,

arguing that Comet did not comply with the statute because it did not file the certificate of merit with

the original third-party petition and thus did not file it “with the complaint.”

         The trial court denied Jaster’s motion to dismiss, and Jaster filed this interlocutory appeal.3

With one justice dissenting, the court of appeals affirmed, concluding that chapter 150 does not

require third-party plaintiffs or cross-claimants to file a certificate of merit. 382 S.W.3d 554. Jaster

filed a petition for review, which we granted.

                                                    II.
                           “The Plaintiff” in an “Action” Under Section 150.002

         Jaster contends that section 150.002 of the Texas Civil Practice and Remedies Code requires

dismissal of the claims that Comet and Austin Design Group asserted against him in this case. The

2005 version of this section, which governs this action, provided:

         In any action or arbitration proceeding for damages arising out of the provision of
         professional services by a licensed or registered professional, the plaintiff shall be
         required to file with the complaint an affidavit of a third-party licensed architect,
         registered professional land surveyor, or licensed professional engineer competent
         to testify, holding the same professional license as, and practicing in the same area
         of practice as the defendant, which affidavit shall set forth specifically at least one
         negligent act, error, or omission claimed to exist and the factual basis for each such
         claim.

Act of June 2, 2003, 78th Leg., R.S., ch. 204, § 20.01, 2003 Tex. Gen. Laws 847, 896–97, amended

by Act of May 12, 2005, 79th Leg., R.S., ch. 189, § 4, 2005 Tex. Gen. Laws 348, 348 and Act of



         2
             Comet later filed a second amended third-party petition, attaching the same certificate of merit.

         3
            The statute expressly authorizes an interlocutory appeal from an order granting or denying a motion to dismiss.
See T EX . C IV . P RAC . & R EM . C O D E § 150.002(f).

                                                             3
May 27, 2005, 79th Leg., R.S., ch. 208, § 2, 2005 Tex. Gen. Laws 369, 370 and Act of May 27,

2009, 81st Leg., R.S., ch. 789, § 2, 2009 Tex. Gen. Laws 1991, 1992 (current version codified at

TEX . CIV . PRAC. & REM . CODE § 150.002).4 “The plaintiff’s failure to file the affidavit in accordance

with this section shall result in dismissal of the complaint against the defendant” and “[t]his

dismissal may be with prejudice.” Id. § 150.002(e).5

         The parties do not dispute that Jaster is a licensed professional engineer and thus a “licensed

or registered professional,”6 or that the claims that Comet and Austin Design Group assert against

him arise out of the provision of professional services. Neither Comet nor Austin Design Group filed

a certificate of merit when they originally filed their claims against him. The only issue in this appeal

is whether the statute required them to do so.

         Jaster argues: (1) for purposes of section 150.002, “there is no meaningful distinction”

between an original “plaintiff” and a third-party plaintiff or a cross-claimant because they all assert

affirmative claims for relief and are subject to the same pleading requirements; (2) third-party claims

and cross-claims are “actions,” and thus must comply with the statute’s requirements for “any


         4
           Our references to section 150.002 are to the 2005 version of the statute, which the parties agree governs this
case. The Legislature has since amended section 150.002, but the current version still imposes the certificate-of-merit
requirement on “the plaintiff” in “any action or arbitration proceeding for damages arising out of the provision of
professional services by a licensed or registered professional,” including a licensed professional engineer. See T EX . C IV .
P RAC . & R EM . C O D E § 150.002(a). Thus, our construction of the 2005 version also applies to the current version of the
statute.

         5
          This provision was found in subsection (d) in the 2005 version of the statute and was substantively the same
for purposes of this case. See Act of June 2, 2003, 78th Leg., R.S., ch. 204, § 20.01, 2003 Tex. Gen. Laws 847, 896–97
(amended 2005, 2009) (current version codified at T EX . C IV . P RAC . & R EM . C O D E § 150.002(e)).

         6
           Chapter 150 defines “licensed or registered professional” to include licensed architects, licensed professional
engineers, registered professional land surveyors, registered landscape architects, and firms in which such licensed or
registered professionals practice. See T EX . C IV . P RAC . & R EM . C O D E § 150.001(1-a).

                                                              4
action”; and (3) not applying the requirement to third-party plaintiffs and cross-claimants thwarts

“the statute’s purpose to protect licensed professionals from unmeritorious or frivolous claims.” In

response, Comet and Austin Design Group contend: (1) because the statute uses the word “plaintiff”

rather than the more inclusive term “claimant,” the certificate-of-merit requirement applies only to

a party that initiates a lawsuit; (2) requiring a defendant who denies the plaintiff’s allegations to file

a certificate of merit that supports the plaintiff’s claims would be “absurd,” “unfair,” and

“unreasonable”; and (3) if applying the requirement only to “the plaintiff” undermines the statute’s

purpose, the Legislature should address that problem, not the courts.7 After briefly reviewing the

courts of appeals’ decisions addressing this issue, we consider the language of the statute and its

context, and conclude that they compel us to agree with Comet and Austin Design Group.

A.       Judicial Constructions of Section 150.002

         Three Texas courts of appeals have addressed section 150.002’s certificate-of-merit

requirement in the context of third-party plaintiffs or cross-claimants.8 First, in DLB Architects, P.C.

v. Weaver, the Dallas Court of Appeals applied the requirement to a defendant who asserted third-

party claims for contribution and indemnity against out-of-state architects. 305 S.W.3d 407, 411

(Tex. App.—Dallas 2010, pet. denied). The third-party plaintiff argued that the requirement applies

only to architects licensed in Texas, and the court rejected that argument. Id. at 410–11. But neither



        7
         Comet and Austin Design Group argue additional grounds for affirming the appellate court’s judgment, but
we need not reach them in light of our construction of the statute.

        8
            W e recently addressed section 150.002 in CTL/Thompson Tex., L.L.C. v. Starwood Homeowners Ass’n, but
that appeal did not involve the issue of whether the certificate-of-merit requirement applies to parties other than a
“plaintiff.” 390 S.W .3d 299 (Tex. 2013).

                                                         5
party argued that the requirement did not apply to third-party plaintiffs, and the court applied the

requirement without addressing that issue. Id.

        Next, the Fort Worth Court of Appeals became the first to expressly address the issue in

CTL/Thompson Texas, LLC v. Morrison Homes, 337 S.W.3d 437 (Tex. App.—Fort Worth 2011, pet.

denied). In that case, a homebuilder sued a land developer and several engineers over a real estate

transaction and filed a certificate of merit with the original petition. Id. at 439. The land developer

brought cross-claims against the engineers, but instead of filing a certificate of merit, he incorporated

the homebuilder’s certificate of merit into his cross-petition by reference. Id. The engineers argued

that the statute required the developer to file his own certificate of merit to support the cross-claims.

Id. at 440. The court of appeals held that the statute does not apply to a defendant who merely files

cross-claims against another defendant. Id. at 445–46. The court rejected the engineer’s reliance on

DLB Architects on the ground that it involved a defendant who filed third-party claims against a new

third-party defendant, rather than cross-claims against a defendant who was already in the case. Id.

The court reasoned that there is no need to require a cross-claimant to file a certificate of merit

because “the plaintiff will have already filed [one],” or “if not, the plaintiff’s claims are subject to

dismissal.” Id. at 445. But because the plaintiff will not have already filed a certificate of merit

addressing the conduct of a new third-party defendant, the court reasoned that a third-party plaintiff

should be required to do so, even if a cross-claimant is not. Id. at 445–46.

        Finally, in the case before us today, the Austin Court of Appeals held that the statute does

not require third-party plaintiffs or cross-claimants to file a certificate of merit. The court identified

many respects in which third-party plaintiffs and cross-claimants are both similar to and yet different

                                                    6
from original plaintiffs. 382 S.W.3d at 559–60. The majority observed that “the statute does not

specifically address defendants filing third-party complaints and cross-claims” and suggested that

“there are multiple options of how the certificate-of-merit requirement could be applied to them,”

depending on whether the claims are original to the defendant or derived from the plaintiff’s claims

and whether they assert the claims against new parties or parties already in the suit. Id. at 560. After

considering the potential “unintended consequences of an expansive definition of ‘plaintiff,’” id. at

561, the majority noted that the statute uses the word “plaintiff” instead of “claimant” and does so

without defining it to include third-party plaintiffs and cross-claimants. Id. at 561–62. Considering

the “difficulties in judicially imposing . . . a broader definition of ‘the plaintiff,’” the majority

decided to “resist the urge to judicially create a solution to the statute’s failure to address third-party

complaints and cross-claims,” and held that the statute “does not require a certificate of merit from

a defendant who files a third-party complaint or cross-claim.” Id. at 562.

        The dissenting justice in the Austin Court of Appeals concluded that requiring plaintiffs who

sue certain professionals to file a certificate of merit but not requiring defendants who sue such

professionals to do so is “an absurd result.” Id. at 565 (Henson, J., dissenting). In her view, the

majority’s construction undermines the statute’s purpose “to provide a method by which courts can

quickly dismiss meritless claims” and ignores the reality that, from the licensed or registered

professional’s perspective, “third-party plaintiffs and cross-claimants are certainly ‘plaintiffs’ with

regard to the third-party claims and cross-claims[.]” Id. at 564–65.




                                                    7
B.       The Language of the Statute

         We resolve the issue in this case by looking to the language of the statute, which we construe

de novo. Nathan v. Whittington, 408 S.W.3d 870, 872 (Tex. 2013). We must enforce the statute “as

written” and “refrain from rewriting text that lawmakers chose.” Entergy Gulf States, Inc. v.

Summers, 282 S.W.3d 433, 443 (Tex. 2009). We limit our analysis to the words of the statute and

apply the plain meaning of those words “unless a different meaning is apparent from the context or

the plain meaning leads to absurd or nonsensical results.” Molinet v. Kimbrell, 356 S.W.3d 407, 411

(Tex. 2011). While we must consider the specific statutory language at issue, we must do so while

looking to the statute as a whole, rather than as “isolated provisions.” TGS-NOPEC Geophysical Co.

v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). We “endeavor to read the statute contextually, giving

effect to every word, clause, and sentence.” In re Office of Att’y Gen., 422 S.W.3d 623, 629 (Tex.

2013). We thus begin our analysis with the statute’s words and then consider the apparent meaning

of those words within their context.9

         1.        The Words of the Statute

         Section 150.002 requires “the plaintiff” in “any action or arbitration proceeding” to file a

certificate of merit. Chapter 150 does not define the terms “plaintiff” or “action,” so we must give

them their common, ordinary meaning unless the statute clearly indicates a different result. See

Molinet, 356 S.W.3d at 411. That is not to say that we must (or may only) give undefined words their


         9
           By contrast, the dissent begins with its own conclusion, suggesting that the resolution of this case should “be
pretty easy” because, after all, it says (without citation), “a third-party plaintiff is, in name itself, a plaintiff, and a suit
is an action.” Post at ___ (Hecht, C.J., dissenting) (emphasis in original). W e cannot be quite so cavalier when fulfilling
our duty to construe Texas statutes, and we cannot begin our analysis with our own unsupported conclusions on the very
issue before us. W e begin, instead, with the language of the statute.

                                                               8
only meaning, for words can have more than one meaning. The dissent asserts that, “[w]hen a word

is used sometimes to mean one thing and sometimes another, neither is ‘plain,’ ‘common,’ or

‘ordinary’ to the exclusion of the other.” Post at ___. We disagree. When a statute uses a word that

it does not define, our task is to determine and apply the word’s common, ordinary meaning. The fact

that the word may sometimes be used to convey a different meaning is the very reason why we look

for its common, ordinary meaning. To determine its common, ordinary meaning, we look to a wide

variety of sources, including dictionary definitions, treatises and commentaries, our own prior

constructions of the word in other contexts, the use and definitions of the word in other statutes and

ordinances, and the use of the words in our rules of evidence and procedure.10

         We begin by reviewing dictionary definitions of the words “plaintiff” and “action.” See Epps

v. Fowler, 351 S.W.3d 862, 873 (Tex. 2011) (Hecht, J., dissenting) (“The place to look for the

ordinary meaning of words is . . . a dictionary.”). Dictionaries consistently define a “plaintiff” as a

party or person who brings or files a “civil suit” or “legal action.” See, e.g., BLACK’S LAW

DICTIONARY 1171 (7th ed. 1999) (defining “plaintiff” as “[t]he party who brings a civil suit in a


         10
            Examples of our reliance on these various sources to determine a word’s common, ordinary meaning are too
numerous to cite, but for examples from opinions we issued just within the past two years, see Zanchi v. Lane, 408
S.W .3d 373, 378 (Tex. 2013) (relying on dictionary definitions, our prior decisions, the rules of procedure, and statutory
definitions for the common meaning of “party”); Rachal v. Reitz, 403 S.W .3d 840, 845 (Tex. 2013) (relying on dictionary
definitions and treatises for the common meaning of “agreement”); Morton v. Nguyen, 412 S.W .3d 506, 510–12 (Tex.
2013) (relying on our prior decisions, dictionary definitions, and the Restatement for the common meanings of
“rescission” and “refund”); City of Hous. v. Bates, 406 S.W .3d 539, 545–47 (Tex. 2013) (relying on dictionary
definitions and a city ordinance for the common meanings of “leave” and “salary”); State v. $1,706.00 in U.S. Currency,
406 S.W .3d 177, 181 (Tex. 2013) (per curiam) (relying on dictionary definition of “novelty”); Prairie View A&M Univ.
v. Chatha, 381 S.W .3d 500, 512 n.16 (Tex. 2012) (relying on dictionary definitions and our prior opinions for the
common meaning of “requisite”); Evanston Ins. Co. v. Legacy of Life, Inc., 370 S.W .3d 377, 382–83 (Tex. 2012)
(relying on our prior opinions, other statutes, and treatises for the common meaning of “property”); Traxler v. Entergy
Gulf States, Inc., 376 S.W .3d 742, 747 (Tex. 2012) (relying on dictionary definition for common meanings of
“distribution” and “transmission”).

                                                            9
court of law”); Garner, Bryan, A DICTIONARY        OF   MODERN LEGAL USAGE 665 (2nd ed. 1995)

(defining “plaintiff” as “the party who brings suit in a court of law”); MERRIAM -WEBSTER’S

COLLEGIATE DICTIONARY 888 (10th ed. 1993) (defining “plaintiff” as “a person who brings a legal

action”). Thus, both the statute and the dictionary definitions recognize a direct relationship between

the words “plaintiff” and “action.” Jaster contends that “any action,” as used in section 150.002,

includes each separate claim or cause of action that any party may assert, including an original

plaintiff’s claims, third-party claims, and cross-claims. This, however, is not the common, ordinary

meaning of “action.”

        The common meaning of the term “action” refers to an entire lawsuit or cause or proceeding,

not to discrete “claims” or “causes of action” asserted within a suit, cause, or proceeding. BLACK’S

LAW DICTIONARY at 28 (defining “action” as “[a] civil or criminal judicial proceeding”). “The term

‘action’ is generally synonymous with ‘suit,’ which is a demand of one’s rights in court.” Thomas

v. Oldham, 895 S.W.2d 352, 356 (Tex. 1995); see also In re Marriage of Combs, 958 S.W.2d 848,

850 (Tex. App.—Amarillo 1997, no pet.) (holding that an “action” is “a demand for one’s legal right

and has been held synonymous with ‘suit’”). A suit, in turn, is “any proceeding in a court of justice

by which an individual pursues that remedy in a court of justice which the law affords him.” H.H.

Watson Co. v. Cobb Grain Co., 292 S.W. 174, 176 (Tex. 1927) (citing Weston v. City Council of

Charleston, 27 U.S. 449, 464 (1829)). Although the word “suit” can be “more general in its

comprehension than the word ‘action,’” both terms refer to a judicial proceeding in which parties

assert claims for relief. Id. Thus, under the common definition, “[a]n action is a judicial proceeding,

either in law or in equity, to obtain certain relief at the hands of the court.” Elmo v. James, 282 S.W.
10
835, 839 (Tex. Civ. App.—Fort Worth 1926, writ dism’d w.o.j.). Historically, “action” referred to

a judicial proceeding in a court of law, while “suit” referred to a proceeding in a court of equity.

BLACK’S LAW DICTIONARY at 29.

         A “cause of action,” by contrast, “has been defined ‘as a fact or facts entitling one to institute

and maintain an action, which must be alleged and proved in order to obtain relief.’” A.H. Belo Corp.

v. Blanton, 129 S.W.2d 619, 621 (Tex. 1939) (quoting 1 TEX . JUR. p. 61 sec. 15). As we recently

noted, this is “the generally accepted meaning” of the term “cause of action.” Loaisiga v. Cerda, 379
S.W.3d 248, 255 (Tex. 2012) (quoting In re Jorden, 249 S.W.3d 416, 421 (Tex. 2008)). Thus, a

“cause of action” and an “action” are not synonymous; rather, the “cause of action” is the right to

relief that entitles a person to maintain “an action.” Id. “The right to maintain an action depends upon

the existence of a cause of action, which involves the combination of a right on the part of the

plaintiff and a violation of such right by the defendant.” Bell v. Moores, 832 S.W.2d 749, 752 (Tex.

App.—Houston [14th Dist.] 1992, writ denied).11

         A “cause of action” is thus similar to a “claim,” in that they both refer to a legal right that a

party asserts in the suit that constitutes the action. See Torch Energy Advisors Inc. v. Plains

Exploration & Prod. Co., 409 S.W.3d 46, 56 (Tex. App.—Houston [1st Dist.] 2013, no pet.) (noting

that the ordinary meaning of “claim” is “the assertion of an existing right; any right to payment or


         11
             See also Magill v. Watson, 409 S.W .3d 673, 679 (Tex. App.— Houston [1st Dist.] 2013, no pet.) (a “cause
of action” consists of “those facts entitling one to institute and maintain an action at law or in equity”); City of Texarkana
v. Cities of New Boston, 141 S.W .3d 778, 788 (Tex. App.— Texarkana 2004, no pet.) (stating that a “pleading” is the
vehicle for “alleging a cause of action” and thus the “means by which one party institutes a lawsuit.”); Elmo v. James,
282 S.W . 835, 839 (Tex. Civ. App.— Fort W orth 1926, writ dism’d w.o.j.) (“The facts necessary to be alleged and
proved in order to obtain the relief sought, and on account of which the action is instituted, logically constitute the cause
of action.”).

                                                             11
to an equitable remedy,” and “the aggregate of operative facts giving rise to a right enforceable by

a court”). Thus, a “cause of action may exist before a suit is instituted.” Magill, 409 S.W.3d at 679.

But for there to be a “suit” or “action,” it is “essential that it rest in a court, with the power to hear

it. Without such a forum, it is not ‘a suit,’ since it lacks that which is as necessary to make it a suit

as the petition itself.” United Prod. Corp. v. Hughes, 152 S.W.2d 327, 330 (Tex. 1941) (quoting

Pecos & N. T. Ry. Co. v. Rayzor, 172 S.W. 1103, 1104 (Tex. 1915)). Recognizing these distinctions,

this Court has used the terms “case,” “cause,” “suit,” “lawsuit,” “action,” and “proceeding”

interchangeably, while using the terms “claim,” “cause of action,” and “chose in action” to refer to

the facts giving rise to a right that is enforceable in that proceeding. See, e.g., State Farm Fire & Cas.

Co. v. Gandy, 925 S.W.2d 696, 698–708 (Tex. 1996).

         Consistent with the common, ordinary usage of these terms, the Dallas Court of Appeals has

expressly concluded that “the term action in section 10.01 [of the Civil Practice and Remedies Code]

means ‘suit,’” not “cause of action.” Bradley v. Etessam, 703 S.W.2d 237, 241 (Tex. App.—Dallas

1985, writ ref’d n.r.e.) (emphasis in original). Similarly, the Amarillo Court of Appeals has

concluded that a counter-claim is not an “action” as the Family Code uses that term. Combs, 958
S.W.2d at 850.12




         12
            Generally, our rules of civil procedure also recognize the distinction between an “action,” “suit,” or “cause”
and a “cause of action” or “claim.” Compare, e.g., T EX . R. C IV . P. 86 (referring to transfer of venue “from the county
where the action is pending”) (emphasis added) and T EX . R. C IV . P. 89 (providing that the “cause” shall be transferred
and “such suit” filed in the new county, but if “the cause” is “severable as to parties defendant” it must be “ordered
transferred as to one or more defendants but not as to all”) with T EX . R. C IV . P. 91a.7 (providing for dismissal of a
baseless “cause of action” and award of attorney’s fees incurred “with respect to the challenged cause of action,” except
in “an action” by or against a governmental entity or public official).

                                                           12
         Thus, according to the terms’ common, ordinary meanings, section 150.002 requires “the

plaintiff” to file a certificate of merit in “any [lawsuit] or arbitration proceeding” against a licensed

professional, and “the plaintiff” is a party who initiates the “action” or suit, not any party who asserts

claims or causes of action within the suit. Third-party plaintiffs and cross-claimants do not initiate

a lawsuit or legal proceeding. Because they share some similarities with plaintiffs, the law treats

them similarly in limited respects. See, e.g., Getty Oil Co. v. Ins. Co. of N. Am., 845 S.W.2d 794, 800

(Tex. 1992) (noting that a defendant who asserts a cross-claim “becomes a plaintiff for res judicata

purposes” with respect to compulsory claims relating to the cross-claim) (emphasis added); TEX . R.

CIV . P. 85 (providing that a defendant’s original answer “may present a cross-action, which to that

extent will place defendant in the attitude of a plaintiff) (emphasis added). But that does not mean

that the law treats them similarly in all respects. We thus conclude that, under the common, ordinary

meaning of the terms, Comet and Austin Design Group are not “the plaintiffs” in this “action,”

because they are not the parties who initiated the suit.

         2.        The Context of the Words

         Having identified the common meaning of the terms “plaintiff” and “action,” we must also

consider the context in which those words appear within section 150.002 and the statute as a whole.13


         13
              W e agree with the concurring opinion’s observation that, because our “tools for analyzing isolated words have
limitations, context becomes essential to clarity.” Post at ___ (W illett, J., concurring). But as the concurring and
dissenting justices have previously acknowledged, both the words and the context matter. City of Rockwall v. Hughes,
246 S.W .3d 621, 632 (Tex. 2008) (“W hen Searching for Statutory M eaning, W ords M atter— And So Does Context.”)
(W illett, J., joined by Hecht, J., dissenting). If we have engaged in an “exhaustive” (if not “masterful,” “splendid,” and
“impressive”) analysis, post at ___ (Hecht, C.J., dissenting), of the common, ordinary meanings of “plaintiff” and
“action,” we have done so only and precisely because “words matter.” Far from being “detached from reality,” post at
__ (Hecht, C.J., dissenting), when it comes to fulfilling our role of interpreting statutes, the language of the law is our
reality, at least unless we decide to start writing the law ourselves. Because the statute does not define the determinative
words, we determine and apply their plain, ordinary, common meaning “unless a different meaning is apparent from the

                                                            13
The dissent considers it obvious that “a third-party plaintiff is a plaintiff.” Post at ____. We agree

that the terms “plaintiff” and “action” may sometimes be used more broadly than their common

meanings would support.14 To conclude that they are used that way here, however, either a statutory

definition or the context of the language must clearly demonstrate that they are. So we must consider

the entire statute in this case, to determine whether something other than the words’ common

meaning “is apparent from the context” here. Molinet, 356 S.W.3d at 411. Doing so, we conclude

that the context does not support a different meaning but instead confirms the common meanings

we have identified.

         We begin our review of the context by recognizing that the statute requires the plaintiff to

file a certificate of merit in “any action or arbitration proceeding.” TEX . CIV . PRAC. & REM . CODE

§ 150.002(a) (emphasis added). By using the terms “action” and “arbitration proceeding” together

with the conjunction “or,” the statute treats the two terms as having a similar meaning. The meaning

of individual words “may be ascertained by reference to words associated with them in the statute;

and . . . where two or more words of analogous meaning are employed together in a statute, they are

understood to be used in their cognate sense, to express the same relations and give color and

expression to each other.” Harris Cnty. v. Eaton, 573 S.W.2d 177, 181 (Tex. 1978). Giving the term



context.” Molinet, 356 S.W .3d at 411 (emphasis added). Having determined the words’ common, ordinary meanings,
we now consider whether the context compels a different meaning.
          14
             W e have identified one instance within the Civil Practice and Remedies Code, for example, where it appears
that the term “plaintiff” is used interchangeably with the broader term “claimant.” See T EX . C IV . P RAC . & R EM . C O DE
§ 74.351(c) (“If the claimant does not receive notice of the court’s ruling granting the extension until after the 120-day
deadline has passed, then the 30-day extension shall run from the date the plaintiff first received the notice.”). Similarly,
we have identified one instance within our Rules of Civil Procedure where it appears that the term “action” is used as
a short-hand reference to refer to a cross-claim. See T EX . R. C IV . P. 85 (providing that a defendant’s original answer may
“present a cross-action”).

                                                             14
“action” its common meaning recognizes its similarity and relationship to the term “arbitration

proceeding,” so that in both terms the statute refers to a legal proceeding in which a plaintiff asserts

a claim or cause of action. Indeed, if the term “action” referred to a claim or cause of action rather

than a lawsuit or legal proceeding, there would be no reason for the statute to refer to an “arbitration

proceeding” at all, because parties resolve claims and causes of action in both types of legal

proceedings. See, e.g., TEX . CIV . PRAC. & REM . CODE § 171.002 (addressing “claims” subject to

arbitration); In re Labatt Food Serv. L.P., 279 S.W.3d 640, 645–46 (Tex. 2009) (holding that a

wrongful death “cause of action” must be resolved through arbitration, which “merely changes the

forum in which the claims are to be resolved”).

        Next, we consider that the statute requires the plaintiff to file a certificate of merit “in” an

action or arbitration proceeding. TEX . CIV . PRAC. & REM . CODE § 150.002(a) (emphasis added). As

a matter of ordinary language, it would be at least unusual, if not grammatically incorrect, to say that

a plaintiff is “required to file” something “in” a “claim” or “in” a “cause of action.” Rather, a party

asserts a claim or cause of action “in” a pleading that is filed “in” a lawsuit or “action.” The context

of section 150.002(a), which requires the plaintiff to file the certificate of merit “with the complaint”

and “in any action,” thus indicates the common meaning of the term “action” as a lawsuit or legal

proceeding.

        Similarly, we note that the statute requires the certificate of merit to “set forth specifically”

the defendant’s conduct giving rise to liability “for each theory of recovery” and “the factual basis

for each such claim.” TEX . CIV . PRAC. & REM . CODE § 150.002(b) (emphases added). Rather than

requiring the factual support for “the action,” as if that term meant a “claim” or “cause of action,”

                                                   15
this language demonstrates the statute’s recognition of the difference between a “claim” and an

“action.” Subsection (a) requires the plaintiff to file a certificate of merit “in an action,” and

subsection (b) requires the certificate to state the factual basis for each legal theory or “claim”

asserted in that action.

        Turning to the meaning of the term “plaintiff,” we observe that, throughout the Civil Practice

and Remedies Code, the definitions and usage of the term “plaintiff,” as opposed to the term

“claimant,” are consistent with its common meaning. When addressing frivolous pleadings and

claims in chapter 9, for example, the statute uses the term “claimant,” rather than the term “plaintiff,”

and expressly defines the term “claimant” to include “a plaintiff, counterclaimant, cross-claimant,

third-party plaintiff, or intervenor, seeking recovery of damages.” TEX . CIV . PRAC. & REM . CODE §

9.001(1). The statute consistently utilizes the same approach when addressing proportionate

responsibility in chapter 33, see id. § 33.011(1), damages in chapter 41, see id. § 41.001(1), liability

for stalking in chapter 85, see id. § 85.001(1), and liability for a year 2000 computer failure in

chapter 147, see id. § 147.001(2). And when addressing medical liability claims (to impose an expert

affidavit requirement similar to chapter 150’s certificate-of-merit requirement), the statute uses a

similar but slightly different approach, using the term “claimant” and defining that term to mean any

person “seeking or who has sought recovery of damages in a health care liability claim.” Id. §

74.001(a)(2). These provisions demonstrate that when the Legislature wants to use a single term that

encompasses third-party plaintiffs, cross-claimants, and counter-claimants along with plaintiffs, it

uses the term “claimant,” and defines that term accordingly.



                                                   16
          By contrast, the Code repeatedly uses the word “plaintiff” to refer to a party who initiates the

suit, rather than to every party who asserts a claim for relief within a suit. When addressing the

general rule for venue in chapter 15, for example, the statute provides that “all lawsuits shall be

brought,” when other rules do not apply, “in the county in which the plaintiff resided at the time of

the accrual of the cause of action.” Id. § 15.002(a)(4) (emphases added). Similarly, although (as

noted above) the medical liability act generally refers to “claimants,” when addressing discovery

procedures it refers instead to “the plaintiff,” who must serve standard discovery answers and

responses “within 45 days after the date of filing of the original petition.” Id. § 74.352(a) (emphases

added). And when addressing forum non conveniens motions in chapter 71, the statute uses the word

“plaintiff” and defines it broadly to mean “a party seeking recovery of damages for personal injury

or wrongful death,” but the statute then expressly provides that “[t]he term does not include a

counterclaimant, cross-claimant, or third-party plaintiff.” See id. § 71.051(h)(2). These provisions

demonstrate that when the Legislature wants to use a term that includes only a party who initiates

a lawsuit, thus excluding third-party plaintiffs, cross-claimants, and counter-claimants, it uses the

term “plaintiff,” rather than the term “claimant.”15




         15
             W e note that, as the Civil Practice and Remedies Code recognizes, there may be more than one plaintiff in
a single lawsuit, “whether the plaintiffs are included by joinder, by intervention, because the lawsuit was begun by more
than one plaintiff, or otherwise.” T EX . C IV . P RAC . & R EM . C OD E § 15.003(a). The recognition that those added to the suit
by joinder or intervention may become “plaintiffs” is also consistent with the common meaning of the term, as such
joinder or intervention simply places them among those who initiated the suit. See, e.g., T EX . R. C IV . P. 40 (explaining
circumstances in which “[a]ll persons may join in one action as plaintiffs”) (emphasis added). Because this case does
not present the issue of whether section 150.002 requires each individual plaintiff in a multi-plaintiff suit and those added
as plaintiffs by joinder or intervention to file separate certificates of merit, we may not address that issue here without
rendering an advisory opinion.

                                                               17
         Finally, we note that this Court’s practice in the Texas Rules of Civil Procedure is also

consistent with the common meanings and the statutory usage of the terms “plaintiff” and “third-

party plaintiff” to refer to distinct types of parties in a suit. Rule 38, for example, which governs

third-party practice, provides that “a defending party, as a third-party plaintiff,” may bring claims

against a non-party “who is or may be liable to him or to the plaintiff.” TEX . R. CIV . P. 38(a)

(emphases added).16 The person against whom the third-party plaintiff asserts such claims,

“hereinafter called the third-party defendant,” may then assert any defenses “the third-party plaintiff

has to the plaintiff’s claim.” Id. (emphases added). The third-party defendant must assert any

compulsory counterclaims against the third-party plaintiff and any compulsory cross-claims against

“other third-party defendants,” and “[t]he plaintiff may assert any claim against the third-party

defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff’s claim

against the third-party plaintiff.” Id. (emphases added). And our rules are also consistent with the

statute’s broader usage of the term “claimants.” See TEX . R. CIV . P. 169(a)(1) (creating expedited

procedure for certain suits in which “all claimants, other than counter-claimants” seek monetary

relief aggregating $100,000 or less).

         Having identified the common meanings of the terms “plaintiff” and “action” as referring to

a party who initiates a lawsuit, in contrast to a “claimant” who asserts a claim for relief within a

lawsuit, and having determined that the context of those terms supports those common meanings,




         16
           Thus, as the dissent agrees, a third-party plaintiff, under Rule 38, is not a “plaintiff” but “a defendant suing
a non-party.” Post at ___ (emphasis added).

                                                            18
we conclude that section 150.002’s certificate-of-merit requirement applies to a party who initiates

the lawsuit, and not to defendants or third-party defendants who assert claims for relief within a suit.

C.        Absurdity and the Purpose of the Statute

          Jaster argues that construing section 150.002 to allow a party to bring third-party claims or

cross-claims without filing a certificate of merit when a certificate of merit would be required if the

same party filed the same claim as a separate suit achieves “an absurd result” and “thwarts” the

purpose of the statute. See 382 S.W3d at 565 (Henson, J., dissenting). Jaster is correct that courts

should not enforce the plain meaning of a statute’s text if doing so “leads to absurd or nonsensical

results.” Molinet, 356 S.W.3d at 411. We do not agree, however, that the application of the common

meanings of the words used in section 150.002 leads to “absurd results,” and we will not ignore the

words’ common meanings to achieve a purpose or object that is ambiguous at best.

          The “bar for reworking the words our Legislature passed into law is high, and should be. The

absurdity safety valve is reserved for truly exceptional cases, and mere oddity does not equal

absurdity.” Combs v. Health Care Serv. Corp., 401 S.W.3d 623, 630 (Tex. 2013).17 While the dissent

and others may think it “odd” for the statute to require claimants to file a certificate of merit when

         17
             One example of an absurd result may be found in section 150.002(a)’s use of the word “complaint.” As the
dissent notes, while parties in federal courts file “complaints,” see, e.g., F ED . R. C IV . P. 3 (“A civil action is commenced
by filing a complaint with the court.”), parties in Texas courts file “petitions,” see, e.g., T EX . R. C IV . P. 22 (“A civil suit
in the district or county court shall be commenced by a petition filed in the office of the clerk.”), so a “‘complaint’ . . .
is not part of Texas civil procedure.” Post at ___. The dissent wonders why we do not “hold that Chapter 150 is dead
letter because it applies only to the filing of a ‘complaint’, which is certainly not a ‘petition.’” Post at __. The absurdity
doctrine answers that question. To construe section 150.002 of the Texas Civil Practice & Remedies Code so that it does
not apply to any suit filed in Texas courts would present the kind of “exceptional” result that would qualify as “absurd.”
At a minimum, it would completely nullify the statute as to all such suits, and we cannot “lightly presume that the
Legislature may have done [such] a useless act.” Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 996 S.W .2d 482,
485 (Tex. 1998). We therefore construe the term “complaint” to mean “petition,” contrary to its common meaning, but
we do so because the context of the term within the statute as a whole compels that result, not because we think doing
so promotes a better public policy or would be more effective in promoting what we assume to be the statute’s purpose.

                                                                19
they initiate a lawsuit but not when they assert claims as part of an existing lawsuit, there are

legitimate reasons why the Legislature may have chosen this approach. For one, as the majority in

the court of appeals noted, third-party plaintiffs and cross-claimants do not control the time and place

of suit, and may not have adequate time to obtain the necessary expert analysis by the time their

third-party claim or cross-claim is due. 382 S.W.3d at 560.18

         In addition, as Comet and Austin Design Group argue and the court of appeals’ majority also

noted, many defendants (like Comet in this case) deny the existence of any design defect, but

alternatively assert third-party claims against a design professional, seeking contribution and

indemnity in the event that the plaintiff prevails. It would be far more “odd” to require such

defendants to file an expert’s certificate supporting the merits of the plaintiff’s claim, thus requiring

the defendants to abandon their denial of the merits. Instead of trying to craft a necessarily

complicated certificate-of-merit requirement that would appropriately address defendants who

dispute any defect and those who do not, those who seek contribution and indemnity and those who

seek affirmative rather than derivative relief, and those who file only cross-claims against existing

defendants and those who file third-party claims against new defendants, the Legislature may have

decided that the better course was to impose a simpler requirement that applies only to a plaintiff

who initiates a lawsuit.

         18
            The dissent suggests that section 150.002(c) alleviates any such time-crunch issues because the “time may
be extended by motion or agreement.” Post at ___. The “such time” to which this provision refers, however, appears to
be the thirty-day extension that subsection (c) grants for cases “in which the period of limitation will expire within 10
days of the date of filing and, because of such time constraints, the plaintiff has alleged that [a certificate of merit] could
not be prepared.” T EX . C IV . P RAC . & R EM . C OD E § 150.002(c). Although the parties do not present, and we do not decide,
that issue here, it at least appears that subsection (c)’s justice-based extension is available only when the plaintiff files
the action within 10 days before limitations expires. If that is so, then subsection (c) would not be nearly as adequate as
the dissent suggests.

                                                              20
          Ultimately, the most that can be said about the alleged “absurdity” of the statute as we read

it is that it provides licensed and registered professionals with early protection against most, but not

all, meritless claims. Even so, all claimants who assert such claims must support them with adequate

and sufficient evidence, and summary judgment will be appropriate against those who cannot.

Though some might argue that this approach was not the best policy choice, “we read unambiguous

statutes as they are written, not as they make the most policy sense.” Health Care Servs., 401 S.W.3d

at 629. Even if the result seems to us to be unreasonable, “reasonableness is not the standard for

eschewing plain statutory language.” In re Blair, 408 S.W.3d 843, 859 (Tex. 2013) (Boyd, J.,

concurring). That high standard is absurdity, and we cannot say that this statute achieves an absurd

result.

          Nor can we conclude that the statute’s plain meaning is inconsistent with the statute’s

purpose. Ultimately, the dissent concludes that interpreting the statute in accordance with the

common, ordinary meaning of its words “partially impairs the statute’s purpose.” But with regard

to the issue before us, all we know of the statute’s purpose is that its purpose is to require “the

plaintiff” in “any action” to file a certificate of merit “with the complaint.” Other than that, the

statute does not express its purpose.

          Nevertheless, the dissent asserts that the statute’s “manifest object” is “to require a prima

facie showing of liability at the time certain professionals are sued for malpractice,” post at ___, and

this Court has observed, albeit in a different context, that its purpose is “to deter meritless claims and

bring them quickly to an end.” CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390
S.W.3d 299, 301 (Tex. 2013). But deciding exactly which licensed and registered professionals the

                                                   21
Legislature intended to protect (those sued as defendants, those brought into a case as third-party

defendants, or both?) and which meritless claims the Legislature intended to bring quickly to an end

(those filed by a party who initiates a lawsuit, those filed by defendants after they are brought into

a lawsuit, or both?) presents a different question. “[N]o legislation pursues its purposes at all costs.

Deciding what competing values will or will not be sacrificed to the achievement of a particular

objective is the very essence of legislative choice.” Rodriguez v. United States, 480 U.S. 522, 525–26

(1987). We must look to the statute’s text to determine the policy choices that the Legislature made

when deciding how to achieve the “manifest object” of section 150.002. “[I]t frustrates rather than

effectuates legislative intent simplistically to assume that whatever furthers the statute’s primary

objective must be the law.” Id. at 526. We “are bound, not only by the ultimate purposes [the

Legislature] has selected, but by the means it has deemed appropriate, and prescribed, for the pursuit

of those purposes.” MCI Telecomm. Corp. v. Am. Tel. & Tel. Co., 512 U.S. 218, 231 n.4 (1994). The

language of section 150.002 indicates that its purpose is to deter and end meritless claims that “the

plaintiff” asserts “with the complaint” that initiates an “action.” The Legislature has to balance many

interests, and for the reasons we have explained, it may have decided that requirement strikes the

proper balance. We must rely on the words of the statute, rather than rewrite those words to achieve

an unstated purpose.

        Finally, we address the dissent’s complaint that our analysis of the statute demands too much

“precision” from the Legislature, at least if the goal of our analysis is to “giv[e] effect to the

Legislature’s intent in the enactment.” Post at ___. We disagree and instead conclude that “[w]e

must assume that the Legislature has done its very best to express its intent in the words of the statute

                                                   22
itself.” C&H Nationwide, Inc. v. Thompson, 903 S.W.2d 315, 328 (Tex. 1994) (Hecht, J., concurring

and dissenting). We can acknowledge the possibility that, although the Legislature used the words

“plaintiff” and “action” in chapter 150, it really meant “claimant” and “cause of action.” Indeed, “[i]t

is at least theoretically possible that legislators—like judges or anyone else—may make a mistake.”

Brown v. De La Cruz, 156 S.W.3d 560, 566 (Tex. 2004). But even if that’s the case here, “courts are

not empowered to ‘fix’ the mistake by disregarding direct and clear statutory language that does not

create an absurdity.” Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 638

(Tex. 2010) (citing Brown, 156 S.W.3d at 566). “Courts are not responsible for omissions in

legislation, but we are responsible for a true and fair interpretation of the law as it is written.” Id. at

637. In other words, as today’s dissenting justice has explained, “[a] court must be careful not to

substitute its own view of what should have been intended for what was intended.” Lane Bank

Equip. Co. v. Smith S. Equip., Inc., 10 S.W.3d 308, 321 (Tex. 2000) (Hecht, J., concurring).

        We conclude that construing the terms “the plaintiff” and “any action” in section 150.002

according to their common meanings does not lead to absurd results or undermine the statute’s stated

purpose.

                                                      III.
                                                   Conclusion

        We hold that the certificate-of-merit requirement in section 150.002 of the Civil Practice and

Remedies Code applies to “the plaintiff” who initiates an action for damages arising out of the

provision of professional services by a licensed or registered professional, and does not apply to a




                                                    23
defendant or third-party defendant who asserts such claims. We therefore affirm the court of appeals’

judgment upholding the trial court’s denial of Jaster’s motion to dismiss.




                                                      _________________________________
                                                      Jeffrey S. Boyd
                                                      Justice


       Opinion delivered: July 3, 2014




                                                 24